Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 10/20/2020.
Claims 1-15 have been examined.
Examiner’s Note
The claims appear to be lacking details which may be helpful in focusing the scope of the claim to accurately reflect that which has been invented.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

the abstract contains phrases which can be implied, and also phrases which are already detailed in the title.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee et al. (US Patent Application Publication Number 2002/0129301) hereinafter referred to as McKee.
Regarding claims 1, 8, and 15, McKee disclosed a method of protecting an application from an abnormal environment in an electronic device, the method comprising: 
registering, in the electronic device, a handler (Unaligned Access Handler) capable of being called as a preset fault is generated in the application (McKee Fig. 2 and Paragraphs 0025-0039); 

determining whether an environment where the application is executed is an abnormal environment (single step trap enabled), based on whether the handler has been called as the protection code is executed (McKee Fig. 2 and Paragraphs 0025-0039 – the system determines whether or not the system has enable single step trap, which was enabled by the unaligned access fault handler); and 
performing an operation for protecting the application, based on a result of the determining (McKee Fig. 2 and Paragraphs 0025-0039 – performing single step trap and then enabling the unaligned access handler).
Regarding claims 2 and 9, McKee disclosed that the preset fault is a fault generated in relation to data alignment by the protection code in the application (McKee Fig. 2 and Paragraphs 0025-0039).
Regarding claims 3 and 10, McKee disclosed that the handler is called when execution of the application is interrupted as the preset fault is generated by the protection code (McKee Fig. 2 and Paragraphs 0025-0039).
Regarding claims 4 and 11, McKee disclosed that the protection code comprises an instruction to access a memory address not conforming to a data alignment rule of a memory of the electronic device (McKee Fig. 2 and Paragraphs 0025-0039).
Regarding claims 5 and 12, McKee disclosed that when the handler is called as the protection code is executed, the protection code is corrected by the handler so that the preset fault is not generated by the protection code (McKee Fig. 2 and Paragraphs 0025-0039 – Disabling the fault handler and enabling the single step trap handler, for example).
Regarding claims 6 and 13, McKee disclosed that after the handler is called, the application is re-executed according to the protection code corrected by the handler (McKee Fig. 2 and Paragraphs 0025-0039).
Regarding claims 7 and 14, McKee disclosed that when the handler has been called as the protection code is executed, it is determined whether an environment where the application is executed is a normal environment, and when the handler has not been called as the protection code is executed, it is determined whether the environment where the application is executed is an abnormal environment (McKee Fig. 2 and Paragraphs 0025-0039 where the IPSR data structure is checked to determine whether the system is operating in normal mode, e.g. access faults enabled, or abnormal mode, e.g. access faults disabled).
Conclusion
Claims 1-15 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2013/0014256 – Teaches a system which inserts a trap after important code, and the system can detect that the important code has been skipped, via fault, when the trap is executed.  Normally the trap is not executed, because the important code will return to an address after the trap, but if a fault is used to bypass the important code, the trap is run, thereby detecting the fault attack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491